Citation Nr: 0912096	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) on a direct basis and under the provisions of 38 
U.S.C.A. § 1151 (West 2002).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to February 
1952 and from December 1954 to September 1964.  The appellant 
is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The issue of DIC on a direct basis and under the provisions 
of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not rated totally disabled for a continuous 
period of at least 10 years prior to his death, nor was the 
Veteran's total evaluation continuously in effect from the 
date of separation from service, nor was the Veteran a former 
prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse or children of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death, continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service, or Veteran is a former 
POW.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22(c).

Because VA was paying compensation to the Veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellants' claim.  There is no basis in 
the post-service medical record to indicate the Veteran was 
entitled to receive a 100 percent rating 10 years before his 
death.

At the time of his death in October 2006, the Veteran was not 
in receipt of a total schedular rating.  The veteran was 
rated 100% disabled temporarily for periods from September 
1976 to October 1976, from January 1977 to March 1977, from 
November 1977 to February 1978, and from July 1979 to 
September 1979, but at no other times.  Therefore, a total 
rating had not been in place ten or more years immediately 
preceding death or for at least five years from the date of 
the Veteran's separation from service.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellants' claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, the VCAA duty to notify was not fully satisfied prior 
to the initial RO adjudication.  A letter sent to the 
appellant in December 2006 informed the appellant of 
appellant's and VA's respective duties for obtaining evidence 
and partially notified the appellant of the evidence needed 
to substantiate her claims.  Specifically, with respect to 
the appellant's claim under 38 U.S.C.A. 38 U.S.C.A. § 1318, 
the letter informed the appellant that DIC may also be 
awarded if the Veteran was continuously rated totally 
disabled due to service connected conditions for at least 10 
years before death.  

However, the notice letter did not fully comply with Hupp as 
it did not notify the claimant that under 38 U.S.C.A. § 1318, 
she may also show that the Veteran's disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the Veteran's separation 
from active service or that the Veteran was a former POW.

Such a failure is presumed prejudicial to the appellant 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Board finds and concludes that the error in this case is 
not prejudicial to the appellant because based on the 
undisputed facts, the benefit sought in this appeal could not 
have been awarded as a matter of law.  Therefore, the Board 
believes that a decision can be promulgated without prejudice 
to the appellant since the law is dispositive in this case.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

In an informal conference with the RO in Reno, Nevada, the 
appellant alleged that VA's treatment of the Veteran from 
October 23, 2006 to his death on October 28, 2006, was in 
error.  Specifically, she claims that VA "injured his 
prostate while inserting the Foley catheter", and that VA 
"gave him the wrong medications" (metolazone and morphine).

Terminal treatment records during this period are associated 
with the claims file.  In a note dated October 24, 2006, the 
Veteran had abdominal pain and "was placed on oxycodone 
since pt cannot tolerate morphine."

On October 25, 2006, a terminal treatment note indicated that 
the Veteran was admitted "with acute on chronic renal 
failure that had developed after being placed on metolazone a 
couple of months ago.  Admission complicated but [bladder 
outlet obstruction] after a failed/traumatic foley attempt 
and patient had to undergo cystoscopy yesterday for bladder 
evacuation and placement of a catheter for [continuous 
bladder irrigation]."

In an attending note from November 1, 2006, after the Veteran 
expired, the attending physician, "B.P." indicated that she 
had spoken to the appellant to discuss the events leading to 
the Veteran's death.  While B.P. generally addressed the 
appellant's concerns regarding the Veteran's prescribed 
medications, she did not specifically address metalozone or 
morphine.  In addition, B.P. mentioned the failed Foley 
catheter but did not specifically address whether this was a 
contributing factor in the Veteran's death.

Based on the above, a medical opinion should be obtained to 
determine whether the Veteran's death was caused by, or 
hastened by, carelessness, negligence, lack of proper skill, 
error in judgment, or similar incidence of fault on the part 
of the VA in furnishing treatment or prescribing medications, 
or the result of an event that was not reasonably 
foreseeable.  The opinion should specifically address the 
individual claims by the appellant, including the medications 
metalozone and morphine and a failed Foley catheter.

In a notice letter from December 2006, the appellant was only 
informed that to substantiate a DIC claim, she needed to 
provide VA with evidence showing the Veteran died in service 
or that the Veteran's service connected conditions caused or 
contributed to the Veteran's death.  Thus, this letter was 
not fully compliant Hupp notice as it failed to give the 
appellant the conditions for which the Veteran was service 
connected at the time of his death and failed to inform her 
of the evidence required to substantiate a DIC claim based on 
a condition not yet service connected.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant fully compliant 
notice as addressed in Hupp.  
Specifically, inform the appellant of 
the conditions for which the Veteran 
was service connected at the time of 
his death and send an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition, 
as well as an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.

2.	Obtain a medical opinion as to the 
cause of the Veteran's death and 
whether the Veteran's death was caused 
by, or hastened by, carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar incidence of 
fault on the part of the VA in 
furnishing treatment or prescribing 
medications, the result of an event 
that was not reasonably foreseeable, or 
the Veteran's military service.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


